Citation Nr: 0208113	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  99-06 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the veteran is entitled to an increased rating 
for his service-connected duodenal ulcer, currently evaluated 
as 10 percent disabling.

2.  Whether the veteran is entitled to an increased rating 
for his service-connected anxiety reaction, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to June 
1944.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an August 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Nashville, Tennessee, which granted an increased 
rating to 30 percent for the veteran's service-connected 
anxiety reaction and which denied an increased rating for his 
service-connected duodenal ulcer.

The veteran was scheduled for a hearing before a hearing 
officer in August 1999 for which he failed to report.  His 
hearing request is considered as withdrawn.  See 38 C.F.R. 
§ 20.704(c) (2001).  The veteran was also scheduled for his 
requested hearing before a Member of the Board in February 
2001, which the veteran canceled in January 2001.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns as to the development of his claims have 
been addressed.  

2.  The veteran was recommended to lose weight as he was 
overweight.  His weight went from 190 pounds to 174 pounds.  
The veteran indicated that he follows a bland diet, and he 
takes medication for flare-ups, which the veteran indicated 
generally occur when he deviates from his bland diet.

3.  The veteran's anxiety reaction is manifested by congruent 
affect, tense mood, relevant and logical thought processes, 
good insight, and poor judgment concerning his emotional 
problem with good judgment concerning his other medical 
problems.  The veteran also indicates that he has trouble 
sleeping and difficulty concentrating at times.
CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for the veteran's duodenal ulcer have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.3, 4.7, 4.19, 4.114, Diagnostic Code 7305 
(2001).

2.  The schedular criteria for a disability rating in excess 
of 30 percent for the veteran's anxiety reaction have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.19, 4.130, Diagnostic Code 
9400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist in the development of facts relating 
to the veteran's increased rating claims.  See Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  The 
veteran was notified of the pertinent laws, regulations, and 
evidence needed to substantiate his increased rating claims 
in the February 1999 Statement of the Case (SOC) and the June 
2001 Supplemental SOC (SSOC)  He was also specifically 
notified of what VA would do to aid him in obtaining evidence 
in support of his claims and what information was his 
responsibility by letter in February 2001.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed for his increased rating 
claims. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his increased rating 
claims.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The RO has sought, obtained, and 
associated with his claims file the veteran's VA treatment 
records.  The RO requested VA examinations to further the 
veteran's increased rating claims.  The VA examination 
reports have been associated with his claims file.  The 
veteran has not indicated that any further evidence is 
available pertinent to his claims.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  
There is more than sufficient evidence of record to decide 
this claim properly and fairly.  Therefore, it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990), Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II. Increased Rating for a Duodenal Ulcer

In general, disability evaluations are assigned by applying 
VA's Schedule for Disability Ratings that represents, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001).  VA regulations require that a disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.41 
(2001).  However, where an increase in a service-connected 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  Separate diagnostic codes identify the 
evaluations to be assigned to the various disabilities.

A duodenal ulcer is evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.114, Diagnostic Code (DC) 7305.  
Under DC 7305, a 10 percent evaluation is warranted for a 
mild duodenal ulcer with recurring symptoms once or twice 
yearly.  A 20 percent evaluation requires a moderate duodenal 
ulcer with recurring episodes of severe symptoms two or three 
times a year averaging ten days in duration, or with 
continuous moderate manifestations.  A 40 percent evaluation 
requires a moderately severe duodenal ulcer with less than 
severe symptoms, but with impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 60 percent evaluation requires a severe 
duodenal ulcer with pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, and manifestations of anemia and 
weight loss, productive of definite impairment of health.  38 
C.F.R. § 4.114, DC 7305 (2001).

During the appeal period, some portions of 38 C.F.R. § 4.114 
were revised; however, DC 7305 remained essentially 
unchanged.  Thus, there is no basis on which to do separate 
analysis of old and new rating criteria.  See 66 Fed. Reg. 
29,488 (May 31, 2001); see also "EFFECTIVE DATE NOTE" 
following 38 C.F.R. § 4.114, DC 7348 (2001).

The evidence of record reflects that the veteran was afforded 
a VA examination for his duodenal ulcer in July 1998.  The 
July 1998 VA examination report reflects that the veteran 
indicated that he has followed a bland diet since his was bee 
discharged from service, he primarily has problems with gas, 
nausea, and takes medications for the flare-ups, which 
especially occur after he eats spicy food.  The examination 
report reflects that upon physical examination, the veteran 
weighted 187.25 pounds, bowel sounds were noted in all four 
quadrants with mild tenderness on palpitation in the right 
upper quadrant and mid-epigastric area.  The examination 
report reflects a diagnosis of duodenal ulcer disease by 
history.

An August 1999 VA progress note reflects that the veteran's 
wife had recently died and as such, his eating habits had 
changed; he indicated he now eats out frequently.  The August 
1999 VA progress note also reflects that the veteran was 
overweight at 188 pounds, that he should reduce intake of 
"soda pop" beverages, reduce fried food intake, and lose 1 
to 2 pounds a week until he reaches goal weight of 180 
pounds.

An April 2000 VA progress note reflects that the veteran 
weighed 189 pounds and followed a regular diet.  An August 
2000 VA progress note reflects that he weighed 190 pounds and 
followed a regular diet.  A September 2000 VA progress note 
reflects that he weighed 190 pounds and followed a low-salt, 
low-fat diet.  A December 2000 VA progress note reflects that 
the veteran weighed 180 pounds and followed a low-salt diet.  
An April 2001 VA progress note reflects that the veteran 
weighed 174 pounds, followed a low-salt diet, and exercised 
regularly.

The veteran is currently evaluated as 10 percent disabled due 
to his service-connected duodenal ulcer.  The veteran 
contends that he is entitled to a higher disability rating.  
As previously indicated, a higher 20 percent evaluation is 
warranted for recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, or with 
continuous moderate manifestations.  See 38 C.F.R. § 4.114, 
DC 7305 (2001).  The evidence of record reflects a disability 
picture which consists of the veteran following a restricted 
diet, mild tenderness on palpitation in the right upper 
quadrant and mid-epigastric area, and taking medication for 
flare-ups which the veteran indicated generally occurs when 
he deviates from his bland diet.  His disability picture does 
not reflect continuous moderate manifestation of his duodenal 
ulcer or recurring episodes of severe symptoms such that a 20 
percent disability rating is warranted.  Id., 38 C.F.R. 
§§ 4.3, 4.7 (2001).  Even higher disability ratings for a 
duodenal ulcer factor in weight loss.  The evidence of record 
reflected that from August 1999 to April 2001 the veteran's 
weight went from 188 pounds to 174 pounds.  The evidence of 
record also reflected that the veteran was recommended to 
lose weight as he was overweight.  Therefore, the veteran's 
weight loss in and of itself does not entitle the veteran to 
a higher disability rating as it was a recommended weight 
loss.  See Id.

Upon evaluating his increased rating claim, the Board finds 
that the evidence does not support an award of an increased 
rating, and a 10 percent rating should continue.  
Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim for an 
increased rating for his duodenal ulcer.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  The Board has considered the 
doctrine of reasonable doubt in the veteran's favor, but, as 
the preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001).

III.  Increased Rating for Anxiety Reaction

In the present case, the RO issued a rating decision in 
August 1998 that increased the veteran's non-compensable 
rating for his service-connected anxiety reaction to a 30 
percent disability rating.  In essence, the veteran contends 
that he is entitled to an even greater disability rating.  
Upon review of his claim, the Board finds the evidence does 
not support his contention, and, as such, his claim must 
fail.

The RO assigned the veteran's 30 percent disability rating 
for his anxiety reaction under 38 C.F.R. § 4.130, DC 9400.  
The current 30 percent disability rating contemplates:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine, behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
38 C.F.R. § 4.130, DC 9400 (2001).

A higher disability rating of 50 percent contemplates 
occupational and social impairment with reduced reliability 
and productivity, due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more 
than weekly panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9400 (2001).

The evidence of record reveals a VA physician examined the 
veteran in August 1998 for his anxiety reaction.  The August 
1998 Mental Disorders Examination report reflects an 
impression of generalized anxiety disorder based on the 
veteran's present mental status and history, and he was 
evaluated with a Global Assessment Score of Functioning (GAF) 
of 60.  The examination report reflects that the veteran 
indicated he has difficulty sleeping at times, he is 
restless, easily fatigued, irritable, has difficulty 
concentrating at times, and suffers from muscle tension.  The 
examination report also reflects that the veteran stated that 
he does not receive psychiatric treatment for his anxiety 
reaction.  The examination report indicates that the veteran 
was pleasant, cooperative and neat and kempt in his dress and 
grooming.  The examination report indicates that the 
veteran's mood was tense, affect was congruent, he was 
cooperative and not irritable, no hallucinations or illusions 
were present, his thought process was relevant and logical, 
no persecutory trend in his thought content and he could 
trust people around him, he was well-oriented to time, 
person, and place while concentration and calculations were 
good.  The examination report also reflects that the veteran 
had fair intelligence and good insight, and while he had poor 
judgment about his emotional problem, he had good judgment 
concerning his other medical problems. 

While the evidence of record, as indicated above, shows that 
veteran had poor judgment concerning his emotional problem, 
the evidence also illustrates that he had good judgment 
concerning his other medical problems.  The evidence of 
record also reflected a GAF score of 60, which reflects 
moderate symptoms on a hypothetical continuum of mental 
health and illness.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The evidence of record does 
not show the veteran exhibits anxiety reaction symptoms such 
as flattened affect, circumstantial speech, circumlocutory 
speech, stereotyped speech, more than weekly panic attacks, 
difficulty in understanding complex commands, impairment of 
short- or long-term memory, impaired abstract thinking, or 
disturbances of motivation and mood, or difficulty in 
maintaining effective social relationships.  The 
manifestation of such symptoms, as indicated above, are 
evidence of symptoms that when demonstrated warrant the award 
of a 50 percent disability rating under DC 9400.  In fact, 
the medical evidence revealed that the veteran displayed a 
congruent affect, had fair intelligence, good insight, and 
good concentration.  And while the veteran indicated that he 
is restless and irritable and the August 1998 examination 
report reflected that he mood was tense, the examination 
report also reflected he was pleasant, cooperative, and 
specifically stated he was not irritable.  Furthermore, the 
evidence revealed that the veteran could trust the people 
around him.  Therefore, the Board has determined that the 
evidence shows the veteran's disability picture does not more 
closely approximates the criteria for a 50 percent disability 
rating under DC 9400.  See 38 C.F.R. §§ 4.7, 4.130, DC 9400 
(2001).  As such, the veteran is not entitled an increased 
rating for his anxiety reaction.

The veteran specifically asserted in his November 1998 Notice 
of Disagreement that he is entitled to an increased rating 
for his service-connected anxiety reaction because he has 
tremors in both of his hands that he contends is due to his 
anxiety.  The evidence of record does not reveal that the 
veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
causation or etiology, and, as such, he is not competent to 
offer a probative medical opinion that the tremors in his 
hands are due to his anxiety reaction.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, the VA 
physician did note the veteran's severe hand tremors during 
the August 1998 VA Mental Disorders Examination, but noted 
them as an Axis III medical condition rather than as a 
manifestation of the veteran's anxiety reaction in the 
examination report.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  As such, the evidence of 
record does not support the veteran's contention that his 
tremors of the hands are a symptom of his service-connected 
anxiety reaction.

Based on the above, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim for an increased rating for his anxiety reaction.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991).  The Board has considered the doctrine 
of reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.102 (2001).


ORDER

An increased rating for the veteran's service-connected 
duodenal ulcer is denied.

An increased rating for the veteran's service-connected 
anxiety reaction is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

